Citation Nr: 1701396	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2011, the Veteran filed a claim for service connection for bilateral tinnitus and a claim for bilateral hearing loss using VA Form 21-526EZ for fully developed claims. Both claims were denied in a June 2011 rating decision. In a February 2013 rating decision, the Veteran was granted service connection for bilateral tinnitus with an evaluation of ten percent, effective March 25, 2011. This constitutes a complete grant of the claim and, therefore, the issue of service connection for bilateral tinnitus is not before the Board.

As to the Veteran's appeal for service connection for bilateral hearing loss, the Veteran and his spouse testified at a September 2016 Travel Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The medical and lay evidence of record demonstrate that the Veteran's current bilateral hearing loss disability is etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's bilateral hearing loss.

As an initial matter, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992). The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). For purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385. Pure tone thresholds above 20 decibels indicate some hearing loss, irrespective of whether it is severe enough to qualify as a disability for VA compensation purposes. See Hensley, 5 Vet. App. at 157. 

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the claimant is afforded the benefit of the doubt.

In this case, the Veteran alleges that he currently suffers from bilateral hearing loss as a result of his military service. Specifically, he alleges exposure to acoustic trauma during simulated trainings, while engaged in his duties as a combat engineer, and during training drills aboard Navy vessels in the contiguous waters of Vietnam. Both the 2011 VA examiner and the 2013 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss. With respect to the bilateral hearing loss claim, the competent medical evidence establishes that a current disability exists for VA purposes.

Regarding an in-service incurrence of a disease or injury, the Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma while serving as a combat engineer. According to the Veteran, he was exposed to repetitive loud noises, including detonations and explosions, while engaging in his military occupational specialty (MOS) and the military duties associated with this specialty. The Veteran further stated that hearing protection was not always provided during service. Notwithstanding, the Board notes that service treatment records do not contain any complaints, findings, treatment, or diagnosis of bilateral hearing loss or tinnitus. Audiometric examinations conducted at both enlistment and separation did not reveal a hearing loss disability. Decibel thresholds reported at enlistment and separation were either 0, 5, 10, or 15, with the exception of 20 for the left ear at 6000Hz upon separation. Additionally, the Veteran's Report of Medical History, completed by the Veteran himself at the time of enlistment, notes "ear, nose, or throat trouble," which involved ear infections. 

The 2011 VA examiner noted that the Veteran experienced military noise from explosives and gun fire aboard ships with hearing protection provided on occasion, and noted that some hearing loss was reported upon initial civilian employment. The 2013 VA examiner noted that the Veteran served in close proximity, if not directly, with artillery, weapons, aircraft, heavy equipment, diesel engines, and explosives. This examiner further noted no known civilian occupational noise. The Veteran has also reported exposure to loud noises during active duty as part of his service as a combat engineer. Personnel records verify the Veteran's service as a combat engineer, and the description is generally consistent with the known circumstances of his military service. Therefore, the Board finds that the Veteran was exposed to acoustic trauma in service. 

As to the requisite nexus component, the 2013 VA examiner expressed that the Veteran has a diagnosis of clinical hearing loss, that the Veteran reported recurrent tinnitus, that his tinnitus is at least as likely as not a symptom associated with hearing loss since tinnitus is known to be a symptom associated with hearing loss, and that said tinnitus is at least as likely as not caused by or a result of military noise exposure due to the Veteran's MOS as a combat engineer. The Board finds the 2013 VA examiner's opinion to be probative evidence to support the Veteran's claim for service connection for hearing loss. While the examiner did not provide an opinion directly as to the etiology of the Veteran's hearing loss, the examiner did conclude that the Veteran suffered from a noise injury in service and that such injury was responsible for his current tinnitus. The examiner further concluded that the tinnitus was a symptom associated with hearing loss.  Since the tinnitus existed during service and was a symptom of hearing loss the hearing loss must also have existed during service.  The Board finds this rationale persuasive evidence in support of a nexus between the Veteran's current hearing loss and his service, especially when accounting for the nature of the Veteran's in-service duties and his credible testimony regarding service incurrence and continuity of symptoms since service.

In that regard, the hearing transcript reflects the Veteran's statements that he experienced loud explosions during demolitions, explosions and fully-automatic machine gun fire during simulated training in the early part of his active duty service, and 8-inch gun fire during ship drills (at times without hearing protection). The Veteran mentioned on the record that ringing in his ears has occurred since simulated training through the present day. The Veteran's September 2012 statement in support of the claim indicates that the Veteran worked in demolition as a combat engineer and that loud noises of large guns on ships also caused ringing in his ears during active duty service. Further, the Veteran's spouse testified at the Board hearing that she frequently has to shout at the Veteran in order for the Veteran to hear her.

Affording the Veteran the benefit of the doubt, the Boards finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss diagnosis is related to his military service. As such, resolving all doubt in favor of the Veteran, 

the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


